Exhibit 99.1 CECO Environmental Corp. Reports Fourth Quarter and Full Year 2016 Results; Achieved Record Annual Results and Increases Quarterly Dividend by 14% Fourth Quarter 2016 Highlights* • Revenue of $100.0 million, down 1.3% • Gross profit of $35.7 million, up 15.9% • Gross margin of 35.7%, up 530 basis points • GAAP net loss of $ 51.2 million, or $1.49 per share • Non-GAAP net income of $12.0 million, or $0.35 per share • Adjusted EBITDA of $16.3 million Full-Year 2016 Highlights* • Revenue of $417.0 million, up 13.5% • Gross profit of $134.9 million, up 23.6% • Gross margin of 32.3%, up 260 basis points • GAAP net loss of $38.2 million, or $1.12 per share • Non-GAAP net income of $ 33.5 million, or $0.99 per share • Adjusted EBITDA of $60.6 million * All changes are versus the comparable prior-year period.
